—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), entered Juñe 11, 1999, as granted that branch of the motion of the defendants Sheraton Smithtown Hotel, ITT Corp., and Mutual Life Insurance Company of New *565York which was for summary judgment dismissing the complaint insofar as asserted against them, and the defendant Southside Hospital separately appeals, as limited by its brief, from so much of the same order as granted that branch of the motion of the defendants Sheraton Smithtown Hotel, ITT Corp., and Mutual Life Insurance Company of New York which was for summary judgment dismissing its cross claim against them.
Ordered that the order is affirmed, with one bill of costs.
The plaintiffs commenced this action to recover damages, inter alia, for personal injuries allegedly sustained by the plaintiff Kenneth Benitez on December 11, 1995, when he was assaulted while a guest at the respondents’ hotel. Contrary to the appellants’ contention, the criminal conduct in question was not foreseeable as a matter of law (see, Jacqueline S. v City of New York, 81 NY2d 288; Nallan v Helmsley-Spear, Inc., 50 NY2d 507; Novikova v Greenbriar Owners Corp., 258 AD2d 149; cf., Kender v Taj Mahal Hotel, 234 AD2d 518). Accordingly, the Supreme Court properly granted the respondents’ motion for summary judgment dismissing the complaint insofar as asserted against them and the cross claim against them. Santucci, J. P., McGinity, Luciano and Schmidt, JJ., concur.